Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application No. 16/619327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1, 4, 8, 11, 16 and 19-21 (now renumbered 1-8 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “determining whether to extend the intra prediction mode bi-directionally by i) determining whether the intra prediction mode of the current block is in a predefined range or not and ii) comparing the size of the current block with the threshold value: whether to extend the intra prediction mode of the current block bi-directionally is determined based on whether the intra prediction mode of the current block is included in a range pre-defined in a device for decoding the video, and  "... wherein when at least one of a width and a height of the current block is less than a threshold value, the intra prediction mode of the current block is not extended bi-directionally regardless of whether the intra prediction mode of the current block is included in the range or not” as recited in the claims.
The new search and consideration revealed the art to Moon et al (US 20190149821) which is concerned with the part of intra-prediction modes that includes at least one of an intra-prediction mode of an adjacent block neighboring to the current block and a predetermined additional intra-prediction mode and when the intra-prediction mode of the adjacent block is a non-directional mode ([0289]).
However, no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487